Citation Nr: 1706141	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a November 2008 rating decision, the RO granted service connection for PTSD an assigned a 30 percent disability.  After receiving subsequent evidence, it reconsidered the claim in a February 2010 decision, which continued the 30 percent rating for PTSD.  

The Veteran testified at a formal hearing before the undersigned Veteran's Law Judge (VLJ) in February 2014.  A transcript of the hearing has been associated with the claims file.  In April 2014, the Board remanded the Veteran's claim for further development.  

The Board finds that the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased rating for PTSD, since the Veteran has asserted unemployability due to this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2016); Report from Elaine M. Tripi, Ph.D., dated in May 2016. 

In February 2015, the RO reduced the 100 percent rating assigned for the Veteran's lung cancer to 0 percent, effective May 1, 2015.  The Veteran perfected an appeal of this decision.  As he requested and is awaiting scheduling of a video-conference hearing before the Board concerning this claim, it will be addressed in a later decision.  See VA Form 9, dated April 14, 2016; See Letter from the RO to the Veteran, dated April 22, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration. 

The RO most recently issued a supplemental statement of the case addressing the Veteran's claim for an increased rating for PTSD in September 2014.  Thereafter, in May 2016 the Veteran submitted additional, relevant evidence in support of his claim.  Additional, relevant VA treatment records dated through February 2017 were also associated with his file.  Therefore, a remand is required for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

As the case must be remanded for the foregoing reason, the Veteran's updated VA treatment records should be obtained and he should be scheduled for current VA examinations, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing his claim of entitlement to a TDIU.  He should also be asked to complete and submit a VA Form 21-8940.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2017 forward.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his PTSD.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected PTSD.  All symptoms and clinical findings associated with this condition must be reported in detail.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran 

	 for the time period from August 2007 forward, as a consequence of his service-connected PTSD; 

	 for the time period from March 2008 forward, as a consequence of his service-connected right and left shoulder disorders; and 

	 for the time period from May 2015 forward, as a consequence of his service-connected residuals of lung cancer.

The examiner must opine as to the impact of the service-connected disabilities, to include in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation during the identified time periods.  If it is the examiner's opinion that the Veteran's service-connected disabilities did not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




